Title: To Benjamin Franklin from Samuel Cooper, 1 April 1775
From: Cooper, Samuel
To: Franklin, Benjamin


Dear Sir,
Boston N.E. 1 Apr. 1775.
I wrote you in Septr and Aug: last, and it is a great While indeed since I have had the Pleasure of a Line from you. The Anxiety and Distress bro’t upon us by the Port Bill and other Acts, and the Troops and Ships of War station’d here have been great; and much Art and Pains have been employ’d to dismay us, or provoke us to some rash Action, but hitherto the People have behav’d with an astonishing Calmness and Resolution. The Union and Firmness of this and the other Colonies have rather grown than diminished; and they seem prepar’d for all Events. Had I not learn’d in these Days to wonder at Nothing I should have been surpriz’d at the Inconsistency of the Manner in which the Petition from the Congress was receiv’d, and Lord Dartmouth’s circular Letter to the Governor, on that Subject. It will however have no Effect, or one directly contrary to the Views of Administration. The Colonies highly approve the Proceedings of the Congress and have voted Delegates for the new one in May. The Assembly at N. York forbore an express approbation; but have resolv’d almost all the Acts complain’d of by the Congress to be Grievances, and County Assemblies in that Province will probably by a large Majority appoint Delegates for the approaching Congress. One would have imagin’d that Ministerial Influence and Bribes would have had a much greater Effect upon that Province than has hitherto appear’d.
We have heard that the Merchants and Manufacturers in Britain are petitioning on our, or rather their own Behalf, that no more Troops are to be sent; and the Acts likely to be repeal’d: Other Accounts from your Side the Water say, that the same or similar Measures will still be pursued. The Determination here seems to be, not to abate our Vigilance, and to act as tho we expected no Favor till adequate Relief is granted. I send this by a safe hand, Mr. Dana, a Gentleman of the Law, much esteemd here, and tho a Nephew of Judg Trowbridg, a firm Friend to the Liberties of his Country. He carries with him Papers containing particular Accounts of our Affairs, and I think you may rely on his Representations: He can inform you minutely of Things that have taken place since Mr. Quincy left us, and of our present State. I hope it will not be long before my Country will find itself in a Situation to give some Testimony of it’s Sense of your great Services to it, and Sufferings, in it’s Cause. With the most respectful and warm Attachment I am Sir, Your obedient humble Servant 
Saml Cooper.
Dr Franklin.
 
Addressed: To / Benjn. Franklin Esqr. / L L D. F R S / London
Notation: From Samuel Cooper.  April 1. 1775.
